DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per Alice, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of processing data to select candidate target. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a recurrent neural network processing. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The examiner recommends the claims be amended to show the method run on an FMCW radar, signal generating unit or something similar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kageme et al. (US 2017/0322300) in view of Li et al. (US Patent No. 11,093,819).
Regarding claims 1 and 12, Kageme discloses a method and an apparatus for tracking a radar target (paragraph [0009] see detecting candidate target), the method comprising:
a network processing operation in which pointers including position information and speed information of a maximum of N target candidates existing in a processing window are processed with a network and M (<N) selected target candidates and target probabilities thereof are output (paragraphs [0033]-[0034]; e.g., the target-candidate detector 8 outputs the sampling number n′ of the time corresponding to the peak power associated with the target candidate, as information showing the reception time n′ Δt of the radio wave from which the target candidate is detected); and
a target output operation in which the M selected target candidates are received and a final target is determined and output in consideration of the target probabilities (paragraphs [0034], [0072], [0090]; e.g., When detecting a target candidate, the target-candidate detector 22 outputs the sampling number k′ in the frequency domain corresponding to the peak power associated with the target candidate, as information showing the frequency at which the target candidate is detected).
Kageme discloses a window function and digital signal processing technique to process target candidate, but fails to specifically disclose a recurrent neural network processing operation and target candidates existing in a processing window are processed with a recurrent neural network.
However, Li discloses a recurrent neural network processing operation and target candidates existing in a processing window are processed with a recurrent neural network (Col. 2 lines 20-21, 49-50; Col. 3 lines 18-20).
Therefore, taking the teachings of Kageme in combination of Li as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a recurrent neural network processing operation and target candidates existing in a processing window are processed with a recurrent neural network for advantages of using a classification neural network subsystem to select a respective target classification for the object at the time step (Li: Abstract).
Regarding claim 2, Kageme in combination with Li discloses the method of claim 1, wherein the position information of each of the pointers is a difference between two-dimensional coordinates of the corresponding pointer and two-dimensional coordinates of the target (Kageme: paragraphs [0082], [0084]).
Regarding claim 3, Kageme in combination with Li discloses the method of claim 1, wherein the pointers further include a parameter found from two-dimensional coordinates (Kageme: paragraphs [0082], [0084]).
Regarding claims 7 and 16, Kageme in combination with Li discloses the method and the apparatus of claims 1 and 12, further comprising a tracking evaluation operation in which it is determined whether target tracking is successful (Kageme: paragraph [0116] see displays the relative velocity v′, the direction θ′ of the target candidate, the sampling number k′, the sampling number n′ and the received video signal FV(k, nT), as searched results, on the screen thereof).
Regarding claim 19, Kageme in combination with Li discloses the apparatus of claim 12, 
further comprising an initial target tracking unit configured to determine and output the target on the basis of a rule-based algorithm with respect to initial input sample values (Kageme: paragraphs [0034],[0113]).

Allowable Subject Matter
Claims 4-6, 8-11, 13-15, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior arts of records fail to teach, or render obvious, alone or in combination, a method of tracking a radar target comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 4 and independent claim 1 that claim 4 depends on.
Claims 5 and 6 are objected because they depend on the objected claim 4. 
As to claims  8 and 9, the prior arts of records fail to teach, or render obvious, alone or in combination, a method of tracking a radar target comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 7, 8, and 9 and independent claim 1 that claims 8 and 9 depend on, respectively.
As to claims 10 and 11, the prior arts of records fail to teach, or render obvious, alone or in combination, a method of tracking a radar target comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 10 and 11 and independent claim 1 that claims 10 and 10 depend on, respectively.
As to claim 13, the prior arts of records fail to teach, or render obvious, alone or in combination, an apparatus for tracking a radar target comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 13 and independent claim 12 that claim 13 depends on.
Claims 14 and 15 are objected because they depend on the objected claim 13. 
As to claim 17, the prior arts of records fail to teach, or render obvious, alone or in combination, an apparatus for tracking a radar target comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 17 and 16 and independent claim 12 that claim 17 depends on.
As to claims 18 and 20, the prior arts of records fail to teach, or render obvious, alone or in combination, an apparatus for tracking a radar target comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 18 and 20 and independent claims 12 that claims 18 and 20 depend on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648